Title: Robert Hunter Morris to Thomas Penn, 28 November 1755
From: Morris, Robert Hunter
To: Penn, Thomas


Throughout the protracted controversy between the governor and the Assembly, Morris was as active as the representatives in building a case and defending a position, as his many letters to the Proprietors and to other governors show. Immediately after the passage of the Militia Act, November 25, and the £60,000 Appropriation Act, November 27, he wrote a long letter to Thomas Penn describing from his side of the dispute the events of the past few days. Penn in turn sent a copy of a major part of this dispatch, together with a number of other papers on the situation in Pennsylvania, to the secretary of state. Because this letter presents these events, in which Franklin was so directly concerned, in such a different light from that reflected in the documents originating in the Assembly or in Franklin’s own writings, and because it represents the kind of report on which the home authorities largely relied in forming their judgments of the controversy, this extract is printed here.
 
Sir
Novr: 28th. 1755.
Herewith I send you Duplicate of mine of the 22d. Instant, by way of Bristol, with Copies of the several Papers then sent, since which I am honoured with yours of the 19th. of September and 4th. October, the latter came by New York and brought me your order for five thousand Pounds, which came in a most critical time, as the Assembly had sat for sometime without doing anything, and the back People were very uneasy, and resolv’d to come down in a body, and force the Branches of the Legislature to provide for their defence; the poor People had too much reason to complain, and I much wonder they did not come down sooner; however on Monday Night about Seven hundred Men came to Town, and sent Six of their Leaders to me to let me know they were only humble Supplicants to the Legislature that they might be put in a condition to defend themselves, and hoped I would give them leave to wait on me next Day, which I did, and only two of their number, in a very humble manner, begg’d of me to do every thing in my power to preserve the People, for that their dependance was greatly upon me, and hoped that no unreasonable Disputes between me and the Assembly wou’d hinder us from providing for the Safety of the People. I told them I was sorry they were laid under a necessity to come down to this City to ask for what it was the Duty of the Legislature to afford without asking, that I was heartily concern’d for the unhappy People that had suffered by the hands of the Indians, and for those that were drove from their Habitations, that, had I been enabled by the Assembly, I should most gladly have prevented it, and whenever they wou’d put it in my power, I wou’d undertake any thing for their preservation, but that all the repeated calls I had made upon them to grant Money, and provide for the defence of the Country, had no other effect, than to draw upon myself, and the Proprietarys, reflections, and the worst of Language; that I was then, and always had been, willing to pass any Law consistent with my Duty and the Trust reposed in me, by the King, and Proprietarys, but that I could not nor would not betray my Trust, or exceed the Powers in my Commission. That the Proprietors were too nearly Interested in the Safety of this Country, not to do every thing in their power for it’s preservation, and had a most hearty affection for the People, as one proof of which among many others I inform’d them that immediately upon receiving from me the account of General Braddocks defeat, they had sent me an order for £5,000 as a free Gift to the Publick, to assist them in the weight of those Expences, which they were sensible that defeat would make necessary, and as great pains had been taken to persuade the People that I had raised the Money by Subscription, among the Merchants, I had your order publickly read. They were all perfectly satisfied at what I said, and desired they might go to the Assembly, upon which I recommended to them to behave in the same peaceable manner they had done to me, which they promised me they would, and thank’d me for the satisfaction I had given them. Their reception at the Assembly was not so much to their satisfaction, as they sent for a few of them only into the House, and told them they wou’d consider their Petition, they said they took greater state upon them than the Governor, tho’ they were only their Representatives, upon this Franklyn harrang’d them, telling them the Assembly had done every thing that was consistent with the Liberties and Privileges of the People, for which they, the House, were contending, some of the People answered that they did not know that their Liberties were invaded, but they were sure their Lives and Estates were, and while they were contending the Country was bleeding, and therefore hoped they would dispute no longer but send the Governor such a Bill as he could pass; His harangue had not therefore the effect he desir’d, and I suppose expected, for great pains had been taken by some of the Members, and all their numerous Emissarys to sow sedition in the minds of all these Country People, who were however proof against all their Lies, and having behaved with great decency, while they staid in Town, return’d to the Country, quite satisfied with the Conduct of the Government, but very much otherwise with that of the Assembly; this is the information I have received, and I believe is in substance true; I must own, Sir, that it is letting Government down very low, to appeal to a Mob, for such these People were, though a civil one, to judge of the rectitude of their measures, but such are the Circumstances of this Province, that it became absolutely necessary even for the preservation of Peace.
The Militia Bill that I sent you with my last, has at first view an odd appearance, but when you consider that it was not intended by the Assembly to pass, but only to raise a clamour against me, you will see it in its true light, this it certainly wou’d have done had I either refused or amended it, but as I have passed it, the clamour is in great measure turned upon them, which induced me to consent to it; for as to the Bill itself it is impossible to carry it into execution, and is therefore no more than waste Paper.

I endeavoured to form a Subscription for furnishing the poor back Inhabitants with Arms and Ammunition, and proposed on your part to begin it with one thousand Pounds, but I cou’d get no one to subscribe, so that I was drove to the necessity of buying a large quantity of Powder and Lead at my own risque, which I sent into the Frontier Counties, and distributed among the People that wanted it most; but this would have availed but little had not your order arrived in nick of time; and had I not just before passed the Militia Bill with no other view but to open the Eyes of the People.
Things being thus circumstanc’d, I resolv’d to get the best Terms I could from the Assembly, and to pass the Bill for a Tax, if it did not extend to your Estate, but that I was determin’d not to come into their way. Two Days after the People were in Town they sent me a Bill for giving Fifty five thousand Pounds to the Kings use which with your Gift made Sixty thousand, and in Consideration of that Sum they exempt your Estate, I would fain have had that expression left out, but did not think as the Province was Circmstanc’d that it was right to split with them upon it, or upon some other parts of the Bill, which appear’d to me unreasonable; the £55,000 is to be struck in Paper Money and sunk by a Tax in four years, the first Payment to be in May next, and the Surplus of the Tax is subjected to Act of General Assembly, the Money is to be disposed of by Mr. Hamilton, Norris, Franklyn, John Mifflin, Morgan, Fox and one Hughes with the consent and approbation of the Governor or Commander in Chief for the time being, and not otherwise. I would willingly have added two Commissioners more vizt., Mr. Allen and Mr. Chew but they would by no means consent to it, and I yesterday gave my assent to it in form.
The points gained by this Bill are, the appropriation of the surplus by Act, the raising Money for Military purposes, and taxing the Quakers to that use, but the principal thing gained is a Provision for the defence of the Province.
I have received the Packet you sent me from Sir Thomas Robinson and immediately dispatch’d the Letter to the other Governments.
